 

Exhibit 10.47

 

AMENDMENT TO LEASE AGREEMENT

BETWEEN EXCIMER VISION LEASING L.P.

AND

BRITESMILE, INC.

 

This Amendment to Lease Agreement is entered into as of December 12, 2003
between Excimer Vision Leasing L.P. (“EVL”) and BriteSmile, Inc. (“BriteSmile”).

 

W I T N E S S E T H:

 

WHEREAS, EVL and BriteSmile are parties to an Amended and Restated Agreement,
dated February 25, 2001 (the “Lease Agreement”) as amended by an amendment dated
March 8, 2002, an amendment dated September 18, 2002 and a further amendment
dated January 1, 2003 (the Lease Agreement, as so amended, being the “Amended
Lease Agreement”); and

 

WHEREAS, EVL and BriteSmile wish to amend the Amended Lease Agreement in certain
respects;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, EVL and BriteSmile do hereby agree as follows:

 

1. Definitions. Capitalized term not otherwise defined herein shall have their
respective meanings as set forth in the Amended Lease Agreement.

 

2. Deferral of Fixed Rent. Section 4(b) of the Amended Lease Agreement is
amended insofar as necessary to provide that the date when all payments on
account of Fixed Rent that are due with respect to any calendar month in 2004
(each such payment being a payment of “Deferred 2004 Fixed Rent”) shall be
required to be made shall be on the earlier of February 15, 2005 and the
occurrence of a Change of Control, as hereinafter defined.

 

3. Interest on Deferred 2004 Fixed Rent. BriteSmile shall pay EVL interest at
the Prescribed Rate (as defined below) on each payment of Deferred 2004 Fixed
Rent, such interest to accrue from the date (the “Fixed Rent Interest Accrual
Start Date”) such payment of Deferred 2004 Fixed Rent would otherwise be
required to be paid but for the deferral of such payment provided for in Section
2 of this Amendment. Such interest shall be paid on the first day of each month
following the Fixed Rent Interest Accrual Start Date and on the earlier of
February 15, 2005 and the occurrence of a Change of Control.

 

4. Deferral of Variable Rent. Section 4(c) of the Amended Lease Agreement is
amended insofar as necessary to provide that the date when all payments on
account of Variable Rent with respect to Key Cards delivered in November and
December 2003 and during any calendar month in 2004 (each such payment a payment
of “Deferred Variable Rent”) shall be required to be made shall be on the
earlier of February 15, 2005 and the occurrence of a Change of Control.

 



--------------------------------------------------------------------------------

5. Interest on Deferred Variable Rent. BriteSmile shall pay EVL interest at the
Prescribed Rate on each payment of Deferred Variable Rent, such interest to
accrue from the first day (the “Variable Rent Interest Accrual Start Date”) of
the second month following the month in which the Key Cards were delivered that
gave rise to the obligation to pay such Deferred Variable Rent. Such interest
shall be paid on the first day of each month following the Variable Rent
Interest Accrual Start Date and on the earlier of February 15, 2005 and the
occurrence of a Change of Control.

 

6. The “Prescribed Rate” of interest due under Sections 3 and 5 above means an
interest rate equal to the sum of (A) the London Interbank Offered Rate as
quoted by The Bank of Nova Scotia for the applicable Adjustment Date for
deposits in U.S. Dollars for one month maturities as determined on each
Adjustment Date plus (B) 250 basis points, such rate to change on each
Adjustment Date. The term “Adjustment Date” means the first day of each month
commencing January 1, 2004. A “Change of Control” shall be deemed to have
occurred if (a) any entity, person or Group (other than BriteSmile or a
subsidiary corporation of BriteSmile and any company directly or indirectly
controlled by Anthony M. Pilaro and/or trusts whose beneficiaries include
Anthony M. Pilaro and/or Linda C. Pilaro and/or their descendants) acquires
shares of BriteSmile in a transaction or series of transactions that result in
such entity, person or Group directly or indirectly owning beneficially
fifty-one percent (51%) or more of the outstanding voting shares of BriteSmile,
or (b) any merger, consolidation, reorganization or sale of all or substantially
all of the assets of BriteSmile occurs other than a merger, consolidation or
reorganization in which BriteSmile is the surviving corporation and after which
individuals who were Directors of BriteSmile immediately prior to the
transaction continue to constitute at least a majority of the Board of Directors
of BriteSmile. As used herein, “Group” shall mean persons who act in concert as
described in Sections 13(d)(3) and/or 14(d)(2) of the Securities Exchange Act of
1934, as amended.

 

7. BriteSmile may from time to time on three days written notice to EVL prepay
all or any portion of Deferred 2004 Fixed Rent and/or Deferred Variable Rent
then due by paying the portion thereof to be prepaid together with all interest
accrued thereon under Section 3 or 5, as the case may be, to the date of
prepayment.

 

8. In the event that a payment of interest under Section 3 or 5 above is to be
made, or an Adjustment Date falls, on a day that is not a Business Day, such
payment shall be made, and such Adjustment Date shall be deemed to occur, on the
next Business Day. A “Business Day” means any day excluding Saturday, Sunday and
a legal holiday under the laws of the State of California and excluding a day on
which banking institutions located in such state are authorized or required by
law or governmental action to close, and, with respect to an Adjustment Date,
means a Business Day that is also a day on which trading by and between banks in
U.S. Dollar deposits in the London interbank market occurs.

 

9. The following examples are provided to illustrate the provisions of Sections
2, 3, 4 and 5.

 

2



--------------------------------------------------------------------------------

Example A: Assume that Fixed Rent accrues under the Lease at a rate of $50,000
per month. The $50,000 of Fixed Rent due with respect to January 2004 is due on
February 15, 2005. The Fixed Rent Interest Accrual Start Date for the $50,000
Fixed Rent due with respect to January, 2004 is February 1, 2004. Interest at
the Prescribed Rate accrues from February 1, 2004 on the $50,000 of Fixed Rent
due with respect to January, 2004 and such interest is payable on the first day
of each month commencing March 1, 2004 and on February 15, 2005.

 

Example B: Assume that Variable Rent accrues under the Lease at a rate of
$300,000 per month for each month from November 2003 through December 2004.
Payment of the $300,000 of Variable Rent attributable to Key Cards delivered in
November, 2003 would otherwise be due on January 9, 2004. Instead such Variable
Rent otherwise due on January 9, 2004 and all other Variable Rent due with
respect to Key Cards delivered in December, 2003 and all other Variable Rent due
with respect to Key Cards delivered in 2004 is due on February 15, 2005.

 

Interest will accrue at the Prescribed Rate on the Variable Rent due with
respect to November 2003 from January 1, 2004. Interest will accrue at the
Prescribed Rate on the Variable Rent due with respect to December, 2003 from
February 1, 2004. Interest will accrue with respect to the Variable Rent due
with respect to January, 2004 from March 1, 2004, etc.

 

Interest on the Variable Rent due with respect to November 2003 is due on
February 1, 2004 and on the first day of each month thereafter and on February
15, 2005. Interest on the Variable Rent due with respect to December, 2003 is
due on March 1, 2004 and on the first day of each month thereafter, etc.

 

The interest rate is determined on the first day of each month.

 

10. General Provisions.

 

(a) In the event that any amount that is due and payable to EVL under this
Amendment or the Amended Lease Agreement is not paid when due, interest shall
accrue on

 

3



--------------------------------------------------------------------------------

such amount at the Prescribed Rate in effect on the day such payment was
required to be made plus 250 basis points.

 

(b) BriteSmile shall continue to supply EVL with all reports referred to in
Section 14 of the Lease Agreement regardless of whether Variable Rent is then
payable during the period covered by the report.

 

(c) This Amendment may be executed in counterparts, including facsimile
counterparts.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date above within.

 

EXCIMER VISION LEASING, L.P.

 

By:

 

 

CAP Properties Limited,

its General Partner

    By  

/s/ Andrew C. Pilaro

       

--------------------------------------------------------------------------------

       

Name: Andrew C. Pilaro

Title:

 

BRITESMILE, INC. By  

/s/ John Dong

   

--------------------------------------------------------------------------------

   

Name: John Dong

Title: CFO

 

5